—Judgment, Supreme Court, New York County (Donna Mills, J.), rendered May 6, 1999, convicting defendant, after a jury trial, of attempted assault in the first degree and assault in the second degree, and sentencing him to concurrent terms of seven years, unanimously affirmed.
Defendant failed to preserve his claim that the discussions between the court, the prosecutor and the complainant concerning perjury prevented the complainant from giving exculpatory testimony and deprived him of his right to present a defense and we decline to review it in the interest of justice. Were we to review this claim, we would find that these discussions with the complainant, who had become a reluctant witness, were appropriate under the circumstances and were not intimidating (compare, People v Moore, 194 AD2d 695, lv denied 82 NY2d 807, with People v Shapiro, 50 NY2d 747, 761-762). The complainant ultimately refused to testify at trial. In any event, she had fully inculpated defendant before the Grand Jury, and defendant’s present claim that she might have provided favorable testimony and that such testimony might have affected the verdict rests entirely on speculation. Concur — Sullivan, P. J., Rosenberger, Nardelli, Rubin and Friedman, JJ.